—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Jones, J.), rendered December 15, 2000, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which sought to suppress the gun found in the basement of his residence as the fruit of a warrantless search. The determination of the hearing court, which saw and heard the witnesses, must be accorded great weight (see People v Prochilo, 41 NY2d 759). Its findings of fact and determinations of credibility will not be disturbed on appeal “unless clearly unsupported by the record” (People v Jakins, 277 AD2d 328).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., Friedmann, McGinity and Townes, JJ., concur.